Citation Nr: 0823647	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Service connection for atherosclerotic/arteriosclerotic 
heart disease (ASHD), to include as secondary to service-
connected diabetes mellitus.

2. Service connection for congestive heart failure and 
cardiomyopathy, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to May 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in February 2006 and January 2008 when it 
was remanded for further development.

Initially, the Board notes that these appeals were originally 
developed generally as a claim of service connection for 
heart disease because of the different heart related 
diagnoses of record.  Based on the development completed as a 
result of the January 2008 remand, the Board has 
recharacterized the issues to reflect the different heart 
conditions that have been diagnosed and the different 
findings related to them.


FINDINGS OF FACT

1. The veteran's ASHD is shown to have been caused or 
aggravated by his service-connected diabetes mellitus.

2. Congestive heart failure and cardiomyopathy are not shown 
to be related to the veteran's service, nor shown to have 
been caused or aggravated by service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1. Service connection for ASHD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.310 (2007).

2. Service connection for congestive heart failure and 
cardiomyopathy is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the claim of service connection for ASHD, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim of service connection for 
congestive heart failure and cardiomyopathy prior to the 
initial adjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  An August 2003 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a September 2006 letter informed the veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/ supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

The veteran's service medical records (SMRs) and pertinent 
treatment records have been secured.  The RO arranged for VA 
examinations in February 2004 and May 2006, and secured a VA 
medical advisory opinion in March 2008.  The Board notes that 
the March 2008 VA opinion did not specifically comply with 
the January 2008 remand's request that the examiner opine 
whether it was at least as likely as not that the veteran's 
heart disease was (a) caused (proximately due to) or (b) 
aggravated by his service-connected diabetes mellitus.  
However, the examiner's opinion substantially responded to 
the Board's question by identifying an alternative process 
(e.g., acute infection process) to which the cardiomyopathy 
and congestive heart failure more likely were attributed.  
The Board notes that its request did not specifically ask for 
an opinion on congestive heart failure and cardiomyopathy, 
but on heart disease in general.  Hence, after providing an 
opinion supportive of the claim regarding ASHD, the examiner 
went beyond what was requested to also provide an opinion 
regarding congestive heart failure and cardiomyopathy.  
Therefore, the Board finds that the RO substantially complied 
with the mandates of its remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the 
remand orders).  The veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence of arteriosclerosis, cardiovascular-renal 
disease, endocarditis, and/or myocarditis may be presumed if 
such is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred.  
As the veteran's claim was pending prior to the effective 
date of the revised § 3.310, the Board will consider the 
version in effect prior to October 10, 2006, as it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A February 2004 rating decision granted service connection 
for diabetes mellitus.  VA treatment records show diagnoses 
of ASHD, congestive heart failure, and cardiomyopathy.  
Hence, what remains to be established for the claims of 
secondary service connection is that ASHD, congestive heart 
failure, and/or cardiomyopathy were caused or aggravated by 
service-connected diabetes mellitus.  

ASHD

Based on the favorable decision below regarding secondary 
service connection, it is unnecessary to expand upon the 
issue of a direct relationship between ASHD and service. 

The record includes both medical evidence that tends to 
support the veteran's claim of secondary service connection 
and medical evidence that is against his claim.  Evidence 
tending to support his claim consists of a March 2008 VA 
opinion; the evidence against his claim is an opinion from a 
May 2006 VA examiner.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

On March 2008 claims file review, a VA cardiologist opined 
that the veteran's "atherosclerotic heart disease was at 
least as likely as not caused by his service-connected 
diabetes."  The examiner noted that the first diagnosis of 
heart disease was in 1994 when the veteran underwent 
angioplasty and stent placement and that he had a second 
stent placement later in the 1990s; the first diagnosis of 
diabetes was in 1995.  The physician explained these findings 
by noting that there is often a lag between the onset of 
diabetes and the first diagnosis of diabetes; studies have 
shown that an increased risk for vascular problems begins 
even before the actual diagnosis of diabetes.  This opinion 
describes the veteran's disability in sufficient detail and 
thoroughly explains the reasoning for the opinion that ASHD 
is related to his service-connected diabetes, thus, allowing 
the Board to make a fully informed evaluation of the 
underlying medical issues regarding his ASHD.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  

In contrast, the May 2006 VA opinion (against the veteran's 
claim) merely notes that his angioplasty occurred prior to 
the diagnosis of diabetes and concludes that as a result it 
was less likely than not that it was secondary to his 
diabetes.  This opinion does not provide a full rationale for 
its conclusion and is insufficient for a full assessment of 
the disability's etiology.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (finding that the probative value of a 
physician's opinion is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support [the] opinion"); see also Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (finding that the thoroughness and 
detail of the opinion is important when assessing its 
probative value). 
In summary, greater weight may be placed on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed by the medical professionals, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  Here, in weighing the respective medical 
opinions, the March 2008 VA examiner's opinion reflects a 
full review of all the medical evidence of record and is 
supported by detailed findings and rationale.  Accordingly, 
the Board finds that the May 2006 VA opinion is of less 
probative value than the March 2008 VA opinion and that the 
March 2008 opinion is persuasive of a conclusion that ASHD 
is related to the veteran's service-connected diabetes.  
Consequently, service connection for ASHD is warranted.

Congestive Heart Failure and Cardiomyopathy

The record does not contain any competent (medical) evidence 
to the effect that congestive heart failure or cardiomyopathy 
was manifest to a compensable degree in the veteran's first 
postservice year.  Hence, service connection on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  

The veteran's SMRs are negative for complaints, findings, 
treatment, or diagnosis relating to any heart problems.  On 
April 1973 service separation examination, clinical 
evaluation of the heart was normal.  There is no competent 
evidence relating the veteran's congestive heart failure or 
cardiomyopathy directly to his service, and he has not 
alleged such a relationship. 

The preponderance of the evidence is also against a finding 
that the veteran's congestive heart failure and/or 
cardiomyopathy are related to his service-connected diabetes.  
The competent (medical) evidence that addresses the question 
of a relationship between these heart disabilities and the 
veteran's diabetes concludes that there is no relationship.  

On March 2008 VA claims file review, the examiner, a 
cardiologist, noted that the veteran was hospitalized in 2002 
for heart failure and that he was diagnosed with viral 
myocarditis at that time.  The examiner noted that a February 
2007 echocardiogram revealed a normal ejection fraction with 
no evidence of cardiomyopathy.  The cardiologist opined that 
the veteran's "congestive heart failure and cardiomyopathy, 
now in remission, are less likely than not due to his 
diabetes mellitus or atherosclerotic heart disease and more 
likely due to a nonservice-connected acute infectious 
process."  

Additionally, on May 2006 VA examination, the examiner opined 
that the veteran's history of viral myocarditis was less 
likely than not secondary to diabetes.  And on February 2004 
VA examination, the examiner opined that viral myocarditis 
was "not thought to be due to Diabetes."

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Since all of the 
medical opinions of record weigh against a finding that 
congestive heart failure and cardiomyopathy are related to 
his service or are proximately due to or the result of his 
service-connected diabetes and there is no competent 
(medical) evidence to the contrary, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied. 


ORDER

Service connection for atherosclerotic/arteriosclerotic heart 
disease is granted.

Service connection for congestive heart failure and 
cardiomyopathy is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


